         Case 1:20-cv-02236-MC             Document 7     Filed 03/31/21   Page 1 of 6




Darrel R. Jarvis (OSB #955013)
djarvis@medfordlaw.net
JARVIS, DREYER, GLATTE & LARSEN, LLP
823 Alder Creek Drive
Medford, Oregon 97504
Telephone: (541) 772-1977
Facsimile: (541) 772-3443

Timothy D. Nichols (pro hac vice forthcoming)
tnichols@wnlaw.com
Brian N. Platt (pro hac vice forthcoming)
bplatt@wnlaw.com
WORKMAN NYDEGGER
60 East South Temple Suite 1000
Salt Lake City, UT 84111
Telephone: (801) 533-9800
Facsimile: (801) 328-1707

Attorneys for Darex, LLC



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                  MEDFORD DIVISION


 DAREX, LLC,                                         Case No.: 1:20-cv-2236-MC

                              Plaintiff,

 v.                                                  STIPULATED PERMANENT INJUNCTION

 BEACH AUDIO, INC.

                        Defendants.
_____________________________________


       THIS MATTER COMES before the Court on a Stipulated Motion of Darex, LLC (“Darex”

or “Plaintiff”) and Defendant Beach Audio, Inc. (“BA” or “Defendant”) for entry of this Stipulated

Permanent Injunction. The Court having reviewed the Stipulated Motion and being otherwise duly

and fully advised in the premises thereof including Plaintiff’s and Defendant’s agreement to the

                                                 1
              Case 1:20-cv-02236-MC       Document 7       Filed 03/31/21      Page 2 of 6




entry of this Stipulated Permanent Injunction, the Court hereby ORDERS and ADJUDGES as

follows:

                                FINDINGS AND CONCLUSIONS

         1.      Plaintiff Darex, LLC is a limited liability company organized and existing under

the laws of the State of Oregon with a principal place of business at 210 E Hersey St, Ashland, OR

97520.

         2.      Beach Audio, Inc. is a corporation organized and existing under the laws of the

State of California with a principal place of business at 1610 N Sepulveda Blvd #712, Manhattan

Beach, CA 90266, doing business on the internet as Beach Audio (www.BeachAudio.com).

         3.      Plaintiff and Defendant have stipulated and agreed to the entry of this stipulated

permanent injunction order without any admission of wrongdoing or violation or law.

         4.      The Court has subject matter jurisdiction over the dispute that is the subject of this

Stipulated Permanent Injunction.

         5.      The Court has personal jurisdiction over the Defendant BA.

         6.      Venue is proper in this Court.

         7.      Darex is the owner of the DRILL DOCTOR trademark with United States

Trademark Registration Nos. 2,083,587 (the “’587 Trademark”) and 6,077,987 (the “’987

Trademark”) (collectively, the “Darex Trademarks”).             Beach Audio has used the Darex

Trademarks in connection with other products in a way that is confusing and misleading to

customers.




                                                   2
            Case 1:20-cv-02236-MC     Document 7      Filed 03/31/21    Page 3 of 6




       8.      Darex is the owner of the WORK SHARP trademark with United States Trademark

Registration Nos. 3,407,214 (the “’214 Trademark”); 4,026,814 (the “’814 Trademark”); and

6,077,986 (the “’986 Trademark”) (collectively, the “Work Sharp Trademarks”). Beach Audio

has used the Work Sharp Trademarks in connection with other products in a way that is confusing

and misleading to customers.




                                              3
            Case 1:20-cv-02236-MC     Document 7     Filed 03/31/21   Page 4 of 6




       9.      Darex is the owner of U.S. Copyright Registration Number: VA 2-223-798 (“’798

Copyright”) and Registration Number: VA 2-224-250 (“’250 Copyright”) for the product images

shown below.




       10.     BA used the Darex copyrighted images without authorization in advertising at

www.BeachAudio.com:




                                             4
          Case 1:20-cv-02236-MC          Document 7       Filed 03/31/21     Page 5 of 6




                                 PERMANENT INJUNCTION

       11.     Defendant, its officers, agents, servants, employees, and all persons acting in active

concert or participation with it who receives actual notice of this injunction by personal service or

otherwise, are hereby permanently enjoined as follows:

               a. Defendant is enjoined from using any trademark owned by Darex or any

                   confusingly similar mark in connection with any product, packaging, product

                   listing, domain name, business name, or any other form of product

                   identification, and from selling any product that contains any Darex Trademark,

                   including any Darex product.

               b. Defendant is enjoined from producing, reproducing, distributing, copying, or

                   using any graphic or pictorial representation protected by any copyright owned

                   by Darex or any substantially similar variation thereof in connection with any

                   product, packaging, product listing, or any other product sale.

                                                  5
         Case 1:20-cv-02236-MC          Document 7       Filed 03/31/21      Page 6 of 6




       12.    The Court shall maintain jurisdiction over this action for purposes of enforcement

of this Stipulated Permanent Injunction between Plaintiff and Defendant.

       13.    All parties shall bear their respective attorneys’ fees and costs.



       IT IS SO ORDERED.




                               s/Michael J. McShane
                             ________________________________________
                               MICHAEL J. McSHANE
                               UNITED STATES DISTRICT COURT




                                                6
